Citation Nr: 1040167	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-35 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1985, 
and from June 1992 to December 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in May 2005 and March 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2009, the Board issued a decision which denied the 
Veteran's claim seeking service connection for posttraumatic 
stress disorder (PTSD).  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2010, based on a Joint Motion 
for Remand (Joint Motion), the Court issued an Order remanding 
this case for further consideration.  

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is addressed in the remand 
portion of the decision below and is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
based on the Joint Motion, the Court remanded this matter for 
additional development regarding the Veteran's PTSD claim.  
Accordingly, in order to prevent prejudice to the Veteran, the 
portion of the Board's March 2009 decision which addresses this 
issue must be vacated, and a new decision on this issue will be 
entered as if that part of the March 2009 decision by the Board 
had never been issued.


FINDING OF FACT

The evidence of record establishes that the Veteran has PTSD, 
which has been attributed to his military service.  


CONCLUSION OF LAW

PTSD was incurred during military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009); 75 Fed. Reg. 39843 (July 13, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, if 
any error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
The United States Court of Appeals for Veterans Claims has held 
that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, 
conditions, or hardships of [combat] 
service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the 
claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting evidence.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran 
or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.

Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 
(2010).

Historically, the Veteran served on active duty in the Army from 
June 1974 to October 1985, and from June 1992 to December 2000.  
Service personnel records from the Veteran's initial period of 
service identified his principal duties as textile and fabric 
repair specialist and movement specialist.  From December 1983 to 
October 1984, he was assigned to the 551st Transportation 
Company, stationed at Ft. Eustis, Virginia.  His report of 
separation, Form DD 214, noted that he was awarded an Armed 
Forces Expeditionary Medal.  A certificate of achievement in June 
1984, noted the Veteran's outstanding performance of duty while 
serving with the 551st Transportation Company on Joint Readiness 
Exercise AHAUS TARA II throughout the month of February 1984.  
Specifically, the report commended the Veteran's attention to 
detail and untiring efforts in moving passengers and cargo on 
aircraft at Comayagua and San Lorenzo, Honduras.  

During his second period of active duty service, the Veteran's 
service personnel records revealed a variety of principal duties, 
including traffic management coordinator, AGR/USAR Unit Clerk, 
and AGR/USAR MOV Specialist.  A review of the Veteran's service 
treatment records is silent as to any treatment for PTSD.  His 
retirement examination in May 2000, listed his psychiatric status 
as normal.  He was subsequently discharged from military service 
in December 2000.

A VA treatment report in July 2004, noted that the Veteran 
underwent a psychiatric evaluation.  The Veteran reported that he 
was involved in combat missions in Honduras in 1985.  He also 
indicated that he had intrusive memories of these events and 
flashbacks.  Specifically, he described being surrounded by 
mortar rounds and gunfire, and witnessed a helicopter from which 
he had just exited, getting shot down, killing soldiers that he 
knew.  He denied any previous history of psychiatric diagnosis or 
treatment.  Following a mental status examination, the report 
concluded with a diagnosis of PTSD.

The Veteran filed his present claim seeking service connection 
for PTSD in August 2004.  In support of his claim, the Veteran 
submitted a PTSD stressor statement questionnaire in August 2004, 
which noted his claimed inservice stressor of conducting military 
operations in Honduras in 1984 and 1985.  

In September 2004, the Veteran underwent a VA PTSD evaluation.  
The report of this examination noted the Veteran's history of 
having seen combat in Honduras.  The report stated, 

[w]hile discussing his military experience, 
[the Veteran] reported several military-
related traumas.  For example, he recalled 
an incident in which a helicopter crashed 
while he was in Honduras.  He recalled that 
the helicopter had just dropped him off at 
base camp and soon after it took off again, 
it crashed.  The Veteran reported another 
traumatic incident in which a fellow 
soldier was injured during basic training.  
The incident occurred when this individual 
shot himself by accident with his own 
weapon.  [The Veteran] reported 
experiencing fear and helplessness from 
these events and indicated that they 
continue to cause him distress.

The report concluded with a diagnosis of PTSD, due to the 
Veteran's traumatic experiences in the military.  

In October 2004, the Veteran submitted a statement indicating 
that he had been dealing with symptoms of PTSD for quite some 
time.  He reported that he witnessed a helicopter crash in 
Honduras after he and six others had just gotten out.  

In October 2004, the Veteran submitted a second PTSD stressor 
statement questionnaire in which he report having watched a 
helicopter crash after getting out of it.  He indicated that this 
occurred on February 5, 1984, at Comayagua, Honduras, and that 
the pilot and crew of the helicopter had died.

A March 2005 memorandum in the Veteran's file from the RO's 
Center for Unit Records Research Coordinator noted that a 
helicopter pilot had died in Honduras on January 11, 1984, after 
straying off course and taking small arms fire over Nicaraguan 
airspace.  The investigative report noted that the helicopter had 
just left San Lorenzo, en route to another destination in 
Honduras.  It also noted that the pilot had been forced to land 
due to small arms fire, and was subsequently killed by small arms 
fire hiding in a culvert after exiting the helicopter.

In January 2005, the RO requested from the National Personnel 
Records Center (NPRC) a search of morning reports of the 551st 
Transportation Company during January 1984.  A response from 
NPRC, dated in April 2005, indicated that no unit reports in 1984 
for the 551st Transportation Company could be located.  NPRC 
indicated that they had reviewed the 1984 New York Time Index and 
located records concerning a U.S. Army helicopter pilot that was 
killed in Honduras by hostile fire on January 11, 1984.  The 
report noted that this was an observation helicopter also 
carrying two Army engineers, who escaped injury.  The report also 
noted that a coordinated effort to search for pertinent records 
was made concerning the RO's request with the U.S. Army Center of 
Military History; however, it could not verify that the 551st 
Transportation Company was sent to Honduras during January or 
February 1984.  Additional records in the claims folder noted 
that the helicopter which crashed on January 11, 1984, was 
travelling from San Lorenzo to Aquacate, Honduras, when it 
strayed off course and began taking hostile fire in Nicaragua.  
The small arms fire forced it to land, after which the pilot was 
struck and killed by continuing small arms fire. 

A statement from a fellow soldier received in December 2006, 
noted that the Veteran had been deployed to Honduras on or about 
January 1984, as part of an advance party for his unit, which 
deployed there in February 1984.  

An April 2007 statement from the Veteran noted that he had 
travelled as part of an advance party from Langley Air Force 
Base, Virginia, to Port Lorenzo, Honduras.  He indicated that he 
was there for one week, when he was transferred with six others 
onboard a helicopter to Comayagua, Honduras.  Upon reaching the 
landing zone, he reported several tanks lined up and moving in 
their direction.  He indicated that they quickly disembarked and 
ran for cover.  During this time, he noticed over the mountain 
that the same helicopter which they had just disembarked had 
fallen from the sky and crashed.  

In October 2008, a hearing at the RO was conducted before the 
Board.  At the hearing, the Veteran testified that he arrived in 
Honduras in January 1984.  He indicated that he initially arrived 
at Puerto Agual, which is the main airport in Honduras.  He 
stayed there overnight, and was then transported with six others 
by a large helicopter to a landing zone.  He reported seeing what 
he believed were Honduran tanks as they were starting to land.  
After landing, he indicated that they ran for cover, and as they 
did so, they "looked back and saw the helicopters were crossing 
over and then all of a sudden we see smoke."  He testified that 
he was told at the command post that the helicopter had crashed.  
The Veteran also testified that the helicopter that he witnessed 
crash was a troop carrier, as opposed to other records in his 
claims file relating the crash of an observation helicopter on 
January 11, 1984.  He also testified that he first spouse had 
shot him in the abdomen in 1994, but feels that the incident in 
Honduras caused his PTSD.  

In support of his claim, the Veteran has reported multiple 
inservice stressors which he contends led to his current PTSD.  
Specifically, he reported: (1) having witnessed a large troop 
carrying helicopter crash on February 5, 1984, at Comayagua, 
Honduras; (2) having landed at an airport with Honduran tanks 
nearby causing him to run for cover; and (3) having witnessed a 
self-inflicted accidental gunshot injury to another soldier 
during his basic training.

Initially, the Board finds that the objective evidence does not 
show that the Veteran engaged in combat.  Although it appears 
that he served for a time in Honduras, his service personnel 
records give no evidence of participation in combat.  A review of 
his service personnel records, including his reports of 
separation, Form DD 214, revealed no decorations, medals, badges, 
or commendations confirming the Veteran's participation in combat 
were indicated.  The Board acknowledges that the Veteran was 
awarded an Armed Forces Expeditionary Medal.  This medal is 
awarded to members of the United States Armed Forces who, after 
July 1, 1958, have participated in a United States military 
operation and encountered foreign armed opposition, or were in 
danger of hostile action by foreign Armed Forces.  As such, it 
may be awarded without the participant having directly been in 
combat with the enemy.  Moreover, in this case, the Veteran has 
not alleged that he was in actual combat.  Rather, his 
allegations refer more to a fear of impending combat and having 
witnessed a helicopter having been shot down.

As the Veteran is not shown to have participated in combat, the 
Veteran's assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 
6 Vet. App. 283 (1994).  

In reviewing the Veteran's claim, it does appear that the claimed 
stressor concerning him having landed at an airport with Honduran 
tanks nearby causing him to run for cover does meet the 
liberalized requirements to establish a stressor under the 
amended version of 38 C.F.R. § 3.304(f)(3).  Specifically, this 
event was accompanied by the Veteran's fear of hostile military 
activity.  The July 2004 VA treatment report concluded with a 
diagnosis of PTSD based upon the Veteran's descriptions of combat 
missions while in Honduras.  Moreover, the Veteran's September 
2004 VA examination, which concluded with a diagnosis of PTSD, 
noted that the Veteran "reported experiencing fear and 
helplessness from these events and indicated that they continue 
to cause him distress."  Finally, the Veteran's having been 
awarded an Armed Forces Expeditionary Medal does indicate that 
the claimed stressor is consistent with the place, type, and 
circumstances of the Veteran's military service.



As the Veteran's claimed stressor is shown to be adequate to 
support a diagnosis of PTSD, and as there is no clear and 
convincing evidence to the contrary, the Veteran's lay testimony 
alone establishes the occurrence of the inservice stressor. 38 
C.F.R. § 3.304(f)(3) (effective July 21, 2010); 75 Fed. Reg. 
39843 (2010).  Accordingly, the Board finds that the Veteran's 
claimed inservice combat stressor has been verified.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has PTSD that is 
related to his traumatic experience in service.  Accordingly, the 
Board resolves reasonable doubt in the Veteran's favor and finds 
that the evidence supports a grant of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5107(b).           


ORDER

Service connection for PTSD is granted.


REMAND

The Board's decision herein has granted service connection for 
PTSD.  Granting service connection for this condition constitutes 
a material change in the facts relating to the issue of TDIU.  In 
addition, the Board notes that a substantial amount of new 
evidence has been received since the RO last considered the 
Veteran's claim of entitlement to TDIU in a September 2007 
Statement of the Case.  This includes multiple VA examinations 
performed in January 2010, as well as records received from the 
Social Security Administration in March 2010.  Under these 
circumstances, the Board finds that the RO is required to issue a 
supplemental statement of the case addressing the newly obtained 
evidence as it constitutes a material addition to the facts 
relating to the issue of entitlement to a TDIU rating.  See 38 
C.F.R. § 19.31 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (noting that when a determination on one issue could have 
a significant impact on the outcome of another issue, such issues 
are considered inextricably intertwined and VA is required to 
decide those issues together).  

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a rating decision which 
enacts the Board's grant herein of service 
connection for PTSD, including the assignment 
of an initial evaluation for this condition.

2.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken above, the claim for entitlement 
to TDIU must be readjudicated with 
consideration of all evidence received since 
the September 2007 statement of the case.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


